Citation Nr: 0921650	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  05-37 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to July 
1973.  

This matter came to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran 
testified at a RO hearing in February 2006.  This matter was 
remanded in June 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND


VBA's Adjudication Procedure Manual, M21-1, Part III,  
5.14(b)(3) provides, "In cases where available records do 
not provide objective or supportive evidence of the alleged 
in[-]service traumatic stressor, it is necessary to develop 
for this evidence."  The adjudication manual also provides, 
"If a VA examination or other medical evidence establishes a 
valid diagnosis of PTSD, and development is complete in every 
respect but for confirmation of the in[-]service stressor 
contact [the United States Armed Services Center for the 
Research of Unit Records]."  

In June 2008, this matter was remanded to obtain the 
Veteran's 201 Personnel File, verify a claimed stressor, and 
obtain additional information from the Veteran with regard to 
his claimed stressors.  The Veteran's 201 Personnel File was 
requested but there was no additional information obtained.  
In any event, the record is clear that the Veteran served in 
Vietnam from March 15, 1972, to February 25, 1973.

The RO was instructed to contact the U.S. Army and Joint 
Service Records Research Center (JSRRC) in an attempt to 
obtain corroborating evidence of the Veteran's claimed in-
service stressors pertaining to two events that occurred 
during his service in Vietnam.  Specifically, the Veteran has 
reported that he was assigned to the 91st SS Battalion and, 
approximately two months after he arrived in Vietnam (in 
April or May 1972), at Long Binh, he was in very close 
proximity to a fuel storage tank when it was destroyed by an 
enemy explosive.  See Pentecost v. Principi, 16 Vet. App. 
124, 128 (2002) (holding that the Veteran's presence with the 
unit at the time such attacks occurred corroborates his 
statement that he experienced such attacks personally).  With 
regard to the second event, the Veteran stated that, at some 
point from November 1972 to February 1973, he was stationed 
at Canto Army Airfield, Vietnam, as part of an aviation unit.  
He reported that he was working with a convoy outside Canto, 
the convoy was blocked, and the convoy stayed at Overan Camp 
(South Vietnamese Camp) and, during the night, the enemy 
penetrated the camp and seven soldiers died.  The RO did not 
contact JSRRC, and, instead, completed an October 2008 
Memorandum making a formal finding that verifying the 
Veteran's claimed stressors was not possible based on 
inadequacy of information.  Subsequent to the October 2008 
supplemental statement of the case, the Veteran submitted a 
statement in support of his claim and a document from the 
internet entitled 'Delta Dustoff.'  

A Remand confers on the Veteran the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
In light of the RO's failure to further develop the claim as 
instructed, another remand is necessary.  The RO is 
instructed to contact JSRRC to obtain corroborating evidence 
of the Long Binh incident in April or May 1972; obtain 
corroborating evidence of the convoy incident outside Canto 
Army Airfield, Vietnam; and, obtain corroborating evidence of 
another incident reported in the Veteran's December 2008 
statement.  Specifically, the Veteran reported witnessing two 
fellow soldiers die as a result of falling into a fuel tank 
at Long Binh in April or May 1972.  

If any of the Veteran's claimed in-service stressors are 
corroborated by JSRRC, then the Veteran should be afforded a 
VA examination to assess the nature and etiology of his 
claimed PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the claims file 
thoroughly and prepare a summary of all 
of the Veteran's claimed in-service 
stressors.  This summary of stressors, 
with specific details regarding the 
Veteran's alleged in-service stressors, 
and all associated documents (such as the 
Veteran's service personnel records), 
should be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC).  
JSRRC should be requested to attempt 
corroboration of the Veteran's claimed 
in-service stressors, including an attack 
on a convoy between November 1972 and 
February 1973 which occurred outside 
Canto Army Airfield, Vietnam, while the 
Veteran was assigned to an aviation 
support unit.  JSRRC also should be asked 
to review the unit records for the 91st 
SS Battalion for April and May 1972 in 
order to attempt corroboration of the 
destruction of a fuel storage tank by the 
enemy while the Veteran was at Long Binh, 
Vietnam.  JSRRC also should be asked to 
attempt corroboration of the deaths of 
two soldiers due to falling in a fuel 
tank in April or May 1972 at Long Binh, 
Vietnam.  

2.  Thereafter, if, and only if, an 
alleged in-service stressor is 
verified, schedule the Veteran for a VA 
psychiatric examination for the purpose 
of ascertaining whether PTSD found 
present is related to service.  The 
claims folder must be made available to 
the examiner for review.  The examiner 
should provide an opinion as to whether 
the Veteran's symptomatology meets the 
criteria for a diagnosis of PTSD.  The 
stressor supporting the diagnosis must 
be identified by the examiner. 

3.  After completion of the foregoing, 
readjudicate the claim of service 
connection for PTSD.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be provided a supplemental statement of 
the case.  An appropriate period of 
time should be allowed for response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




